CONTINUATION OF ITEM #12
Firstly, it is noticed that claim 56 appears missing from the claim set. The numbering goes from 55 to 57. Claim 58 depends on non-existent claim 56. See 37 CFR 1.126.
Also, any amendments to the original claims must be carried through in subsequent amendments. Thus, amendments to original patented claims. See 37 CFR 1.173(b)(2) and (d) and MPEP 1453 II.
The following is a quote from 37 CFR 1.83(a):
1.83    Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 

Providing descriptions of the claimed features in Patent Owner’s Remarks is unpersuasive and unacceptable since the rule, as identified above, requires these claimed features are shown in the drawings of the application.
Patent Owner is also notified that “[a] reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications. Applications for reissue will be acted on by the examiner in advance of other applications.” See 37 C.F.R. 1.176 (a).
Since Patent Owner has not amended any of the originally filed drawings, or removed the claimed subject matter from the application, the drawing requirement stands.
The following is a quote from 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)” (Emphasis examiner)
From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(I) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)

In the remarks in the After-Final amendment, filed July 18 2022, Patent Owner has not identified anywhere in the specification where the claimed subject matter contained in claims 19-63, which were added to the original patent claims, can be found.
At this point in prosecution, Patent Owner has not established the claims in question (claims 19-63) are properly supported in the disclosure, be it in the originally filed specification, originally filed non-provisional claims, and/or originally filed drawings.
Patent Owner is further put on notice that there is no clear evidence in the original disclosure of any of these features mentioned in claims 19-63.
Identifying these features in the Remarks does not comply with 37 CFR 1.83(a) or 37 CFR 1.75(d)(1) or 35 U.S.C. 112(a),(b). Further, providing some these claimed features to the original disclosure, in the drawings and specification, via amendment, may be considered new matter.
/TERRENCE R TILL/
Terrence R. TillReexamination Specialist
Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GKD/		and		/GAS/
		Glenn K. Dawson			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		Art Unit 3993			Art Unit 3993